Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled February 04, 2022 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. In addition claims 1, 11 and 20 have been amended. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) communicatively couple to a plurality of client devices that are accessible by a user to enable the user to communicate with the processor; receive a request from one of the plurality of client devices, the request being a request for a financial advisor; receive a first set of information associated with the user of the 

The limitation of communicatively couple to a plurality of client devices that are accessible by a user to enable the user to communicate with the processor; receive a request from one of the plurality of client devices, the request being a request for a financial advisor; receive a first set of information associated with the user of the client device making the request; receive a second set of information associated with financial advisors as a function of the first set of information; identify using a matching algorithm a plurality of financial advisors as a function of the first and second sets of information; display the identified plurality of financial advisors; receive a selection for a financial advisor among the displayed plurality of financial advisors from the user; receive a third set of information associated with the selected financial advisor, wherein the third set of 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  The claim as a whole merely describes how to generally “apply” the concept of matching a user with a financial advisor in a computer environment. The claimed additional elements list above are recited at a high level of generality and are merely invoked as tools to perform an existing matching process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.



Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the first set of information comprises at least one of assets, financial need, life stage, demographics, lifestyle, hobbies, financial goal, social media information, house ownership, school attended, or location.

The limitation wherein the first set of information comprises at least one of assets, financial need, life stage, demographics, lifestyle, hobbies, financial goal, social media information, house ownership, school attended, or location. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the second set of information comprises at least one of financial advisor expertise, professional designation, financial advisor tenure, number of clients, education, school attended, probability of maximum loss, location, or performance.



This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



The limitation wherein the third set of information comprises at least one of client satisfaction, client attrition or assets under care. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a portion of the first set of information is received using cookies.

The limitation wherein a portion of the first set of information is received using cookies. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the identified plurality of financial advisors correlates to a best fit match determined by the matching algorithm.

The limitation wherein the identified plurality of financial advisors correlates to a best fit match determined by the matching algorithm. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the computer-executable instructions further cause the processor to display a business location associated with the selected financial advisor.

The limitation wherein the computer-executable instructions further cause the processor to display a business location associated with the selected financial advisor. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.



The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the computer-executable instructions further cause the processor to display available meeting times associated with a calendar of the selected financial advisor.

The limitation wherein the computer-executable instructions further cause the processor to display available meeting times associated with a calendar of the selected financial advisor. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the computer-executable instructions further cause the processor to guide the user to schedule an appointment or make a phone call, on the client device.

The limitation wherein the computer-executable instructions further cause the processor to guide the user to schedule an appointment or make a phone call, on the client device. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


The limitation wherein the computer-executable instructions further cause the processor to provide monitoring of the matching algorithm performance and statistics. That is other than reciting “a processor and a non-transitory computer readable medium” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “processor” and “non-transitory computer readable medium”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) communicatively couple to a plurality of client devices that are accessible by a user to enable the user to communicate with the server; 4receive a request from one of the plurality of client devices, the request being a request by a user for a financial advisor; receive a first set of information from associated with the user of the client device making the request; receive a second set of information associated with financial advisors as a function of the first set of information; identify using a matching algorithm, a plurality of financial advisors as a function of the first and second sets of information; display the identified plurality of financial advisors; receive a selection for a financial advisor among the displayed plurality of financial advisors from the user; in response to receiving a selection for a financial advisor: display for selection a business location associated with the selected financial advisor; display available meeting times associated with a calendar of the selected financial advisor; guide the at least one user to schedule an appointment or make a phone call on the client device; receive a third set of information associated with the selected financial advisor, wherein the third set of information is generated from a scoring algorithm developed using performance attributes based on the relationship between the user, financial advisor, and historical financial advisor relationship information; and 5train the matching 

The limitation of communicatively couple to a plurality of client devices that are accessible by a user to enable the user to communicate with the server; 4receive a request from one of the plurality of client devices, the request being a request by a user for a financial advisor; receive a first set of information from associated with the user of the client device making the request; receive a second set of information associated with financial advisors as a function of the first set of information; identify using a matching algorithm, a plurality of financial advisors as a function of the first and second sets of information; display the identified plurality of financial advisors; receive a selection for a financial advisor among the displayed plurality of financial advisors from the user; in response to receiving a selection for a financial advisor: display for selection a business location associated with the selected financial advisor; display available meeting times associated with a calendar of the selected financial advisor; guide the at least one user to schedule an appointment or make a phone call on the client device; receive a third set of information associated with the selected financial advisor, wherein the third set of information is generated from a scoring algorithm developed using performance attributes based on the relationship between the user, financial advisor, and historical financial advisor relationship information;  and 5train the matching algorithm to modify the first set of financial information based on the second set of user information and second set of financial advisor 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “a processor, a system and memory”.  The claim as a whole merely describes how to generally “apply” the concept of matching a user with a financial advisor in a computer environment. The claimed additional elements list above are recited at a high level of generality and are merely invoked as tools to perform an existing matching process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously noted, the claim as a whole merely describes how to generally “apply” the concept of matching a user with a financial advisor in a computer environment. Thus, even when viewed as a whole, nothing in the clam adds significantly more. The recited elements as discussed above are recited at a high-level of generality 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the second set of information comprises performance information associated with the at least one user and selected financial advisor.

The limitation wherein the second set of information comprises performance information associated with the at least one user and selected financial advisor. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein in response to receiving a selection for a financial advisor: notify the selected financial advisor associated with the request when the client device has entered a predetermined geographical area associated with the location of the financial advisor.

The limitation wherein in response to receiving a selection for a financial advisor: notify the selected financial advisor associated with the request when the client device has entered a predetermined geographical area associated with the location of the financial advisor. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein in response to training the matching algorithm, the server is further configured to process subsequent requests associated with a request for a financial advisor using the trained matching algorithm.

The limitation wherein in response to training the matching algorithm, the server is further configured to process subsequent requests associated with a request for a financial advisor using the trained matching algorithm. That is other 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the first set information comprises at least one of assets, financial need, life stage, demographics, or location.

The limitation wherein the first set information comprises at least one of assets, financial need, life stage, demographics, or location. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



The limitation wherein the third set information comprises at least one of probably maximum loss, location, or performance. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the third set information comprises at least one of client satisfaction, account opened, appointments set up, assets under care, or attrition.

The limitation wherein the third set information comprises at least one of client satisfaction, account opened, appointments set up, assets under care, or attrition. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 



Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the third set of information comprises at least one of client attrition or assets under care.

The limitation wherein the third set of information comprises at least one of client attrition or assets under care. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using “a processor, a system and memory”.  These steps are recited at a high-level of generality such that it 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the server is further configured to provide monitoring of the matching algorithm performance and statistics.

The limitation wherein the server is further configured to provide monitoring of the matching algorithm performance and statistics. That is other than reciting “a processor, a system and memory” the claim as a whole recites an article which organizes human activity more specifically managing relationships or interactions between people. The claimed invention is an article that allows a user to be matched with and select a financial advisor. Thus, the claim recites an abstract idea.



The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as recited above the elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request from one of a plurality of client devices that are accessible by a user, the request being a request for a financial advisor; receiving a first set of information associated with the user of the client device making the request; receiving a second set of information associated with financial advisors as a function of the first set of information; identifying using a matching algorithm a plurality of financial advisors as a function of the first and second sets of information; displaying the identified plurality of financial advisors; receiving a selection for a financial advisor among the displayed plurality of financial advisors 

The limitation of receiving a request from one of a plurality of client devices that are accessible by a user, the request being a request for a financial advisor; receiving a first set of information associated with the user of the client device making the request; receiving a second set of information associated with financial advisors as a function of the first set of information; identifying using a matching algorithm a plurality of financial advisors as a function of the first and second sets of information; displaying the identified plurality of financial advisors; receiving a selection for a financial advisor among the displayed plurality of financial advisors from the user; 7 receive a third set of information associated with the selected financial advisor, wherein the third set of information is generated from a scoring algorithm developed using performance attributes based on the relationship between the user, financial advisor, and historical financial advisor relationship information; and training the matching algorithm to modify the second set of financial advisor information as a function of the third set of information. That is other than reciting “a method” the claim as a whole recites an article which organizes human activity. The claimed invention is an 

This judicial exception is not integrated into a practical application because the claim recites two additional elements – using a “a method”.  The claim as a whole merely describes how to generally “apply” the concept of matching a user with a financial advisor in a computer environment. The claimed additional elements list above are recited at a high level of generality and are merely invoked as tools to perform an existing matching process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously noted, the claim as a whole merely describes how to generally “apply” the concept of matching a user with a financial advisor in a computer environment. Thus, even when viewed as a whole, nothing in the clam adds significantly more. The recited elements as discussed above are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a 

Response to Arguments

Applicant's arguments filed February 04, 2022 have been fully considered but they are not persuasive. For Examiners response, see discussion below:


In regard to applicants argument in page 9 with respect with the renewing of previous rejection that was overcome. The examiner respectably disagrees: The current 101 is not a renewal of a previous rejection. The 4/2/2020 35 UCS 101 rejection was based on non-compliance with Step 1 as not falling within the four categories of invention. The current rejection is based on non-compliance with the analysis beginning at Step 2A.

Applicant’s arguments, see page 9 – 17 with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 the have been fully considered but they are not persuasive. Applicants argues various points regarding evaluation of prong one and prong two of the eligibility analysis.  The examiner respectably disagrees:

In regard to applicant’s argument regarding prong one of the analysis examiner exerts that the current limitation that is other than reciting “a 

Regarding applicant’s argument that the claim advanced over the prior art it is noted. Claim eligibility is a separate consideration from statutes which rely on the application of prior art.

In regards to applicant’s second argument the prong two analysis portion in which the claim is evaluated as a whole in regards to determine if the claims are integrated into a practical application. While its true that the disclosed details are not to be imported into the claims baring the limiting definition therein. Regardless of that fact the specification just replicates the descriptions of matching users with a financial advisors. This type of matching is not considered an improvement in technology.  In 

In regards to applicant’s argument regarding the claim combination are not well-understood, routine or conventional activity. This only pertains to the claim limitations not identified as being an abstract idea under ProngOne. The examiner did not rely on any limitations as being well understood routine and convention. Thus, no factual support for such is necessary and this argument is moot.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167